ON REHEARING IN BANC
PER CURIAM:
William H. Duty, Jr. appeals from a judgment entered on a jury’s verdict for defendants in his suit for personal injuries sustained while he was employed as a marine construction carpenter foreman, brought under § 5(b) of the Longshoremen’s and Harbor Workers’ Compensation Act (LHWCA), 33 U.S.C. § 905(b), and under the district court’s diversity jurisdiction. He claims error in the district court’s instruction to the jury that proof that a motor vessel, which collided with a loading dock and caused him to be thrown from a ladder, was operated by an unlicensed operator in violation of Coast Guard rules was only evidence of negligence and not negligence per se, on the part of the owner.
The case was originally heard by a panel of this court which affirmed the district court’s judgment in a split decision. Duty v. East Coast Tender Service, Inc., 660 F.2d 933 (4 Cir. 1981). Judge Murnaghan, joined by Chief Judge Haynsworth, decided that Duty had failed to fulfill the requirements of Rule 51, F.R.Civ.P. in objecting to the district court’s jury instruction. The panel therefore affirmed without reaching the merits of Duty’s claim. In dissent, Judge Winter expressed the view both that the objection was preserved pursuant to Rule 51 and that the instruction was legally erroneous.
*947Because of the importance of the question as to the meaning and scope of Rule 51 as well as to the legal standard to be applied in an action under § 5(b) of LHWCA since the 1972 amendments when there is evidence of a violation of a licensing regulation, we granted rehearing in banc.* We reverse and grant a new trial.
As we have indicated the appeal presents two issues: (1) was there compliance with Rule 51 with regard to the district court’s contested instruction to the jury; and if so, (2) what was the correct instruction to be given?
As to the first issue, Chief Judge Winter, Judge Butzner, Judge Widener, Judge Hall, Judge Phillips, Judge Sprouse and Judge Ervin agree that there was compliance with Rule 51 and that the contested substantive issue was preserved for appellate review for the reasons expressed in Judge Winter’s dissenting panel opinion. Judge Russell expresses no view on this issue because he is of the opinion that the challenged instruction was legally correct and hence he need not decide the issue of preservation under Rule 51. For the reasons set forth in his majority panel opinion, Judge Murnaghan remains of the view that there was non-compliance with Rule 51 and that we should not reach the substantive issue.
As to the substantive issue, Chief Judge Winter, Judge Butzner, Judge Phillips, Judge Murnaghan, Judge Sprouse and Judge Ervin agree that, for the reasons set forth in Judge Winter’s dissenting panel opinion, the instruction given was legally incorrect. The jury should have been instructed that the operation of the motor vessel without a licensed operator in violation of a regulation of the Coast Guard was negligence per se, leaving for the jury to decide as to liability only whether that negligence was a proximate cause of the collision resulting in plaintiff’s injuries.** Judge Russell, Judge Widener and Judge Hall are of the view that violation of the regulation was only evidence of negligence, not negligence per se, and that the jury was correctly instructed. They would affirm the judgment of the district court.
We need say little more except to take note of Scindia Steam Navigation Co., Ltd. v. De Los Santos, 451 U.S. 156, 101 S.Ct. 1614, 68 L.Ed.2d 1 (1981), decided subsequent to the panel’s decision of the instant case. That case, as is the instant case, was a suit by a longshoreman (here a harbor worker) under LHWCA for personal injuries allegedly sustained as a result of the negligence of a vessel. In deciding that a shipowner may be liable for negligence when he knows or should have known of a *948hidden danger but failed to warn the stevedore of it, the Court lent strong support to the view that a negligence action under § 905(b) is more properly called “maritime” than “land-based.”
Significantly, in defining the vessel’s duty to longshoremen to exercise “due care under the circumstances,” the Court referred not to the Restatement or to other land-based sources but to a pre-1972 LHWCA case which dealt with negligence. See 101 S.Ct. at 1620, citing Marine Terminals v. Burnside Shipping Co., 394 U.S. 404, 415, 89 S.Ct. 1144, 1150, 22 L.Ed.2d 371 (1969). The Court was even more specific in describing the sources of negligence law "under § 905(b):
Because the legislative history suggests that the shipowner’s liability is to be judged by land-based standards, ... it is urged that the District Court properly turned to and applied §§ 343 and 343A of the Restatement (Second) of Torts. But the legislative history does not refer to the Restatement and also states that land-based principles of assumption of risk and contributory negligence are not to be applied in § 905(b) cases. This strongly suggests, as Kermarec v. Compagnie Generale Transatlantique, 358 U.S. 625, 79 S.Ct. 406, 3 L.Ed.2d 550 (1959) [a pre-1972 maritime negligence case], indicated, that maritime negligence actions are not necessarily to be governed by principles applicable in nonmaritime contexts. Furthermore, since the lower courts are not only in disagreement as to the applicability of §§ 343 and 343A but also as to their import and meaning when applied in the maritime context, those sections, while not irrelevant, do not furnish sure guidelines in cases such as this.
101 S.Ct. at 1622-23 n.14. If there was any doubt before Scindia that a negligence action under § 905(b) might properly be called “maritime,” it is erased by this footnote.
Accordingly, with Judge Russell in full dissent, and with Judge Widener, Judge Hall and Judge Murnaghan in partial dissent, we reverse the judgment of the district court and grant plaintiff a new trial.
*949Plaintiff requested a jury instruction in terms of “negligence per se.” A majority of the en banc court, including myself,
*948REVERSED AND REMANDED.

 Following the panel decision and before argument, Chief Judge Haynsworth elected to take senior status. He therefore became ineligible to be a member of the in banc court. See 28 U.S.C. § 46(c).


 In his dissenting opinion, Judge Hall suggests that the weight of authority supports a “licensing exception” to the general rule that violation of a statute is negligence per se. The majority respectfully disagrees. The cases relied upon by the dissent create no such exception. Instead they hold largely that, despite the violation of a licensing statute by defendants, plaintiffs may not recover where they have proved no causal connection between the failure to possess a license and the injury suffered. See, e. g., Byrne v. Matczak, 254 F.2d 525 (3 Cir.), cert. denied 358 U.S. 816, 79 S.Ct. 24, 3 L.Ed.2d 58 (1958); Shaw v. Hart, 136 Ind.App. 567, 202 N.E.2d 587 (1964); Mount Nebo Baptist Church v. Cleveland Crafts Co., 154 Ohio St. 185, 93 N.E.2d 668 (1950); Carpenter v. Lyons, 78 Ga. App. 214, 50 S.E.2d 850 (1948); Kurtz v. Morse Oil Co., 114 Conn. 336, 158 A. 906 (1932).
The majority’s holding in this case is perfectly consistent with that principle. A negligence per se instruction does not create strict liability; it would not remove the issue of proximate cause from the jury. Properly instructed, the jury still would be required to determine whether defendant’s negligence in the use of an unlicensed operator caused or contributed to plaintiffs injury.
Moreover we think it entirely proper to adopt as the appropriate rule of federal maritime law that a violation of this particular licensing requirement is negligence per se despite automobile cases to the contrary. This requirement pertains to the operation of a vessel which is intended to carry more than six passengers, as well as other members of the crew. 46 C.F.R. §§ 176.01-1 and 186.05-1. The regulation is designed to insure that there shall be on such vessels a person whose competence to operate it or to direct its operations has been assured. This is simply a different kind of licensing requirement than those pertaining to the operation of private motor vehicles.